Citation Nr: 0630670	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-20 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right hip disorder, 
secondary to service connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a separate decision dated December 22, 2004, the Board 
vacated its June 23, 2004 decision as to the issue referenced 
above because the decision was not based on all available 
evidence, thereby depriving the veteran of due process.  
Therefore, the appeal on this issue was remanded to the RO 
for further development in December 2004.  Upon completion, 
the RO continued the denial.  The case has now been returned 
to the Board for further review.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is competent medical evidence of record that shows 
that the veteran's currently diagnosed right hip disorder is 
not causally related to his service-connected left knee 
disability; the medical evidence shows that no right hip 
disorder was identified in service and that degenerative 
joint disease of the right hip did not manifest to a 
compensable degree within the one-year presumptive period 
following his discharge from service; and there is also no 
competent medical evidence of record that otherwise causally 
links his right hip disorder to an incident of his military 
service. 


CONCLUSION OF LAW

A right hip disorder is not proximately due to or the result 
of the service-connected left knee disability; or was not 
otherwise incurred in or aggravated during active service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A.        §§ 1110, 1112, 1113, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R.    §§ 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in June 2002, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The June 2002 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits, what the evidence must show to 
establish entitlement to a higher rating, and how to ensure 
the earliest effective date for the claim.  The veteran was 
not advised on what the evidence must show to establish 
service connection secondary to a service-connected 
disability.  Nonetheless, the Board finds that at this 
juncture in the case, the veteran has not been prejudiced by 
this omission.

The veteran was provided with a copy of the August 2002 RO 
rating decision, in which he was advised that there was no 
medical evidence showing a hip disability was caused by his 
service-connected left knee disability-which is what the 
evidence must show to establish secondary service connection.  
The RO further advised the veteran that his statement 
indicating that the pain in his right hip was caused by his 
left knee was not considered medical evidence because he was 
not competent to provide a medical opinion regarding the 
origin of disability-thereby putting the veteran on notice 
that a competent medical opinion was required to establish 
the requisite nexus.  Thereafter, a Decision Review Officer 
reconsidered the claim in October 2002 on a de novo basis, 
which was essentially a readjudication of the issue.  Thus, 
the veteran was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Indeed, in the Substantive Appeal filed in 
November 2002, the veteran continued to maintain that his hip 
pain was secondary to his left knee disability and asked that 
he be afforded a VA examination and a nexus opinion obtained, 
which further evidenced the veteran's knowledge of the 
elements necessary to substantiate a secondary service 
connection claim.  The RO continued to advise the veteran of 
the same basis for the prior denial in subsequent decisions 
rendered in February 2004 and December 2005 and the 
Supplemental Statements of the Case were provided to the 
veteran.  

It is for these reasons that the Board finds that the veteran 
has not been prejudiced by the omission in the June 2002 VCAA 
notice.  To remand the case for the purpose of providing the 
veteran with separate written notice of what the evidence 
must show to establish secondary service connection when he 
has already been provided with this notice and given the 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices would merely delay 
resolution of this appeal in order to exalt form over 
substance.  It would also be a waste of judicial resources 
with no benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (providing that remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).
  
The Board acknowledges that the June 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  

The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the 
veteran was afforded the VA examination he requested in May 
2003, which included a nexus opinion on the etiology of the 
claimed right hip disorder.  Pursuant to the Board's December 
2004 Remand, the RO requested and obtained private treatment 
records from Tulsa Orthopedic and Sports Medicine dated from 
September 2003 to June 2005 pertaining to treatment for a 
right hip replacement.  The RO also obtained the veteran's 
current VA treatment records.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  In 
addition, the Board finds that the RO complied with the 
Board's December 2004 Remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The service medical records are absent any complaints or 
findings referable to a right hip disorder.

VA treatment records dated beginning in October 1989 first 
document complaints of right hip pain in April 1995.  A May 
1995 radiograph report showed that x-rays of the right hip 
revealed mild degenerative changes.  In an April 1997 
progress report, Dr. T.A. provided several diagnoses that 
included arthritis of the right hip.  A July 1999 VA 
treatment record noted that previous x-rays revealed severe 
degenerative joint disease of the right hip.  In an April 
2002 letter, Dr. T.A. reported that he had followed the 
veteran for several problems that included right hip pain.  

The May 2003 VA examination report showed that the veteran 
complained that problems associated with his left knee had 
caused problems with his right hip.  The veteran also 
reported that he fell and injured his right hip in 1976.  The 
examiner provided a diagnosis of degenerative joint disease 
of the right hip with mild to moderate functional loss due to 
pain.  In an addendum, the examiner reported that x-rays 
revealed severe degenerative joint disease of the right hip.  
In another addendum, the examiner opined that the veteran's 
degenerative joint disease of the right hip is not at least 
as likely as not due to his service-connected left knee 
disability.  The examiner certified that she had reviewed the 
claims file and service medical records.  

Records from Tulsa Bone and Joint Associates dated from 
September 2003 to June 2005 showed that the veteran underwent 
a right total hip replacement in September 2003 for 
degenerative joint disease.  VA treatment records dated from 
March 2005 to September 2005 showed that the veteran 
continued to complain of right hip pain.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The medical evidence of record shows that a right hip 
disorder exists.  Based on a review of the claims file and 
physical examination, however, the May 2003 VA examiner 
concluded that the veteran's degenerative joint disease of 
the right hip was not at least as likely as not due to his 
service-connected left knee disability.  There is no 
competent medical opinion to the contrary.  While the veteran 
is competent to describe his symptoms, he does not possess 
the requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
competent medical opinion evidence of record shows that there 
is no causal relationship between the veteran's right hip 
disorder and his service-connected left knee disability.  The 
Board finds the May 2003 VA examiner's unfavorable opinion 
dispositive on the medical question of whether the claimed 
disability was caused by a service-connected disability.  
Accordingly, service connection for a right hip disorder on a 
secondary basis is not established.  

Service connection for a right hip disorder is also not 
otherwise warranted on a direct or presumptive basis.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  The service medical records are completely devoid of 
any complaints or findings referable to a right hip disorder 
during service.  Degenerative joint disease of the right hip 
is not clinically documented until 1995-almost 39 years 
after the veteran's discharge from service.  Thus, the 
evidence shows that no right hip disorder was identified 
during service and that degenerative joint disease of the 
right hip did not manifest to a compensable degree within the 
one-year presumptive period following the veteran's discharge 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  
There is also no competent medical evidence of record that 
otherwise links the veteran's right hip disorder to an 
incident of his military service.  38 C.F.R. § 3.303(d) 
(2005).  For these reasons, the Board finds that the criteria 
for establishing service connection for a right hip disorder 
on a direct and presumptive basis have also not been 
established.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for a right hip disorder, including as 
secondary to service connected left knee disability is 
denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


